Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species I in the reply filed on 10/03/2022 is acknowledged.  The traversal is on the ground(s) that “it should be no undue burden on the examiner to consider claims 1-13”.  This is not found persuasive because as explained in the Restriction/Election on 08/03/2022 that independent claims 5, 8, 11, 14, 16, and 18 each recites distinct limitations that requires separate search and consideration.
The requirement is still deemed proper and is therefore made FINAL.

    PNG
    media_image1.png
    652
    607
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mori (US Pub. 2007/0268766).
Regarding claim 1, Fig. 8 (examiner marked up) of Mori discloses a DRAM chip, comprising: 
a first group of DRAM cells [paragraph 0009], each DRAM cell comprising an access transistor and a storage capacitor [DRAM inherent comprises a transistor and capacitor]; and 
a first group of sense amplifiers electrically coupled to the first group of DRAM cells [paragraph 0060]; 
wherein a retention time of the DRAM chip at a first reference temperature [T1] is the same or substantially the same as that at a second reference temperature [T2], and is the same or substantially the same as that at a third reference temperature [T3], wherein the first reference temperature [T1] is less than the second reference temperature [T2], and the second reference temperature [T2] is less than the third reference temperature [T3].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Mori (US Pub. 2007/0268766).
Regarding claim 2, Fig. 8 of Mori discloses the three different temperatures, but does not specifically disclose the first reference temperature is 85oC, the second reference temperature is 95oC, and the third reference temperature is 105oC. It would have been obvious to one having ordinary skill in the art at the time of the invention was made to modify the reference temperatures, since it has been help that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).

Allowable Subject Matter
Claims 3-4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claims 3-4, the prior art does not teach or suggest either alone or in combination wherein the retention time of the DRAM chip is calculated according to an average retention time of the first group of DRAM cells based on 3-Sigma.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHAN T TRAN whose telephone number is (571)272-8709. The examiner can normally be reached MON-FRI, 9AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G Sofocleous can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHAN TRAN/Primary Examiner, Art Unit 2825